
	

113 HR 1085 IH: To amend the Harmonized Tariff Schedule of the United States to extend to 2025 the production certificate program that allows refunds of duties on certain articles produced in United States insular possessions.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1085
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to extend to 2025 the production certificate program that allows refunds
		  of duties on certain articles produced in United States insular
		  possessions.
	
	
		1.Extension of production
			 certificate program for certain products of United States insular
			 possessionsAdditional U.S.
			 Note 5(h)(i) to chapter 91 of the Harmonized Tariff Schedule of the United
			 States is amended by striking 2015 and inserting
			 2025.
		
